Exhibit 16.1 June1, 2007 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Gentlemen: We have read Item 4.02 included in the Form 8-K dated June 1, 2007 of VitalTrust Business Development Corporation (Commission file No. 0-27277) filed with the Securities and Exchange Commission and are in agreement with the statements contained therein as they relate to our firm. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Saddle Brook, NJ
